COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



                                                 §
DENNIS LEE TAYLOR,                                                  No. 08-14-00212-CV
                                                 §
                              Appellant,                              Appeal from the
                                                 §
v.                                                                  380th District Court
                                                 §
BETH DE GROOT TAYLOR,                                             of Collin County, Texas
                                                 §
                               Appellee.                          (TC# 380-56130-2012)
                                                 §

                                MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

prosecution. Finding that the clerk’s record has not been filed due to the fault of the Appellant,

Dennis Lee Taylor, we dismiss the appeal for want of prosecution.

       Rule 37.3(b) authorizes an appellate court to dismiss an appeal if the clerk’s record has

not been filed due to the fault of the Appellant. TEX.R.APP.P. 37.3(b). In accordance with Rule

37.3(b), the Court notified Appellant that the clerk’s record had not been filed and we gave

Appellant a reasonable opportunity to cure. See id. The letter further advised Appellant of the

Court’s intent to dismiss the appeal for want of prosecution absent a response within ten days.

Appellant has not responded to our notice and the clerk’s record has not been filed. Accordingly,
we dismiss the appeal for want of prosecution. See TEX.R.APP.P. 37.3(b), 42.3(b).



August 26, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-